Sanderson, J.
This is an action of contract in which the plaintiff seeks to recover a balance alleged to be due for wages. The jury could have found that the defendant was in need of a man for the work which the plaintiff was employed to do; that its treasurer offered to employ him for a period of two years at a salary of $8,000 a year, $100 to be paid each week, the time for payment of the balance to be left to the decision of the treasurer; that the plaintiff accepted the offer by performing the work required. He testified that the defendant’s treasurer promised to make a personal payment of an additional sum if the plaintiff accomplished in two years the task assigned to him. It was not disputed that the plaintiff worked for the defendant, was paid by it $100 a week, and that his work was satisfactory. Acceptance of an offer may be made by performing the services requested. Springfield v. Harris, 107 Mass. 532. Cottage Street Methodist Episcopal Church v. Kendall, 121 Mass. 528, 530. Wellington v. Apthorp, 145 Mass. 69, 74.
The jury found, in answer to a special question, that the plaintiff did not leave the employment before the expiration *34of the second year. This finding was justified notwithstanding the fact that the plaintiff, when asked in cross-examinatian, "Having gone to work on the sixteenth of September, 1918, did you leave voluntarily on the eleventh of September, 1920? Yes or no?” replied "I would say yes.” He had previously testified that he went to work around September 1, 1918, and worked a little over two years, although he was not sure of his dates. The testimony of the defendant’s treasurer tended to prove that he worked five days less than two full years. In this state of the evidence the question whether the plaintiff completed two years of service was properly submitted to the jury. The witness cannot be said to have committed himself as a binding admission to one definite statement of fact as to the dates when his employment began and ended. Larson v. Boston Elevated Railway, 212 Mass. 262, 267. Gold v. Spector, 247 Mass. 110, 111. Goodell v. Sviokcla, 262 Mass. 317.
The fact that the time for payment of the balance of salary was left to the decision of the defendant’s treasurer does not justify the defendant in contending that this balance was not to be paid at all, either because the contract was too vague to be enforceable or because the treasurer had not decided to make payment. The reasonable construction of such a contract, where services are rendered in reliance upon a promise, is that the parties intended that the time for payment only was to be postponed and that the defendant would be liable if the treasurer did not decide within a reasonable time to make payment. Black v. Bachelder, 120 Mass. 171. Page v. Cook, 164 Mass. 116. Works v. Hershey, 35 Iowa, 340. Lewis v. Tipton, 10 Ohio St. 88. Pistel v. Imperial Mutual Life Ins. Co. 88 Md. 552. The defendant makes no contention that a reasonable time within which the balance should be paid has not elapsed, but its contention is that it never made a contract to pay more than $100'per week.
The jury could find that the offer of $8,000 testified to by the plaintiff meant a yearly salary of that amount. The testimony tending to prove that the contract which the *35plaintiff sought to establish at the trial was not in fact made presented a question of fact for the jury’s decision.
Upon the evidence the jury could have found that the treasurer was authorized to make a contract of employment with the plaintiff. If they had found that a contract with the terms to which the treasurer testified had been made, its validity apparently would not have been disputed. The jury could infer that a person having authority to make such a contract could bind the corporation by agreeing to pay the employee a sum in addition to the weekly payments. The right of the treasurer to make an agreement in behalf of the corporation to do work which it needed to have done could be inferred from all the circumstances connected with the contract of employment, as well as from the fact that the services were rendered by the plaintiff for a period of two years. Testimony was offered that the president of the defendant introduced the plaintiff to its treasurer and that both were present when the contract was made. They both testified for the defendant and no evidence was offered tending to prove that the treasurer was not authorized to make contracts in behalf of the corporation for the work which the plaintiff did. The plaintiff received from the defendant during the year 1919, in addition to the weekly payment, two checks amounting to $1,700 and a thousand dollar Liberty bond. Upon the evidence the question whether these payments were in the nature of bonuses or were on account of the first year’s salary was for the jury. If they were found to be payments on account of the first year’s salary, the jury could infer that the corporation had knowledge that a salary in excess of $100 a week was being paid. It does not appear that during the period of the plaintiff’s service any question arose as to the authority of the treasurer to employ him. We cannot say, as matter of law, that the terms of the employment were so unusual that lack of authority to propose them must be presumed or that specific authorization to agree to them must be shown. Hartford v. Massachusetts Bowling Alleys, Inc. 229 Mass. 30, 32.

Exceptions overruled.